IN THE SUPREME COURT OF IOWA
                                No. 13–1336

                         Filed February 21, 2014


IN THE INTEREST OF A.M., Minor Child,

A.M., Father,

      Appellant,

J.O., Mother,

      Appellant,

STATE OF IOWA,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Linn County, Susan F.

Flaherty, District Associate Judge.



      The State seeks further review of a court of appeals decision

reversing a juvenile court order terminating parental rights. COURT OF

APPEALS      DECISION      VACATED;      JUVENILE   COURT     ORDER

AFFIRMED.



      Mark D. Fisher of Nidey Erdahl Tindal & Fisher, PLC, Cedar

Rapids, for appellant father.



      Wayne Eric Nelson, Assistant Public Defender, Cedar Rapids, for

appellant mother.
                                   2

      Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant

Attorney General, and Lance J. Heeren, Assistant County Attorney, for

appellee State.



      Jessica L. Wiebrand, Cedar Rapids, for intervenors maternal

grandparents.


      Cory J. Goldensoph, Cedar Rapids, for minor child.
                                     3

MANSFIELD, Justice.

      We are called upon to review the outcome of a termination of

parental rights proceeding. Acting on the State’s petition, the juvenile

court terminated parental rights to a one-year-old child under Iowa Code

section 232.116(1)(h) (2011). Both parents appealed. They argued the

State had failed to prove the grounds for termination by clear and

convincing evidence and termination was not in the child’s best interests.
See id. §§ 232.116(1)(h)(4), .116(2).    The court of appeals reversed the

juvenile court.

      Upon further review, we now vacate the decision of the court of

appeals and reinstate the order of the juvenile court. We find clear and

convincing evidence that the child could not safely be returned to her

parents’ custody and also conclude that termination was in the child’s

best interests.

      I. Facts and Procedural History.

      Jessica and Allen are the parents of A.M., a one-year-old girl born

in February 2012.     While Jessica and A.M. were still in the hospital

following A.M.’s birth, the hospital staff expressed concerns about the

couple’s ability to care for A.M.    Specifically, the staff worried about
Jessica’s lack of interest in feeding the baby. They noted a number of

incidents where Jessica either did not feed the baby when urged to by

staff or went extended periods of time without feeding the baby. Hospital

staff indicated Jessica needed “regular reminders to feed the baby” and

noted Jessica repeatedly requested the nursing staff feed the baby for her

so that she could eat, sleep, or take a shower.

      Jessica’s behavior also raised concerns about her mental stability.

Staff indicated they found her crying in her room, and she was observed

to be “very anxious and rocking in her chair and bouncing her legs”
                                               4

when talking with the staff about her past relationships, history of

depression, and past suicidal thoughts. Her social worker later reported

that Jessica was not taking her medications at the time.

       Additionally, the hospital staff had concerns about Allen. Although

he had been prescribed medication for his Tourette’s syndrome, he was

not taking it.       The nurses expressed concerns about Allen’s “ability to

safe[l]y hold and care for the baby.”
       At the time of A.M.’s birth, the department of human services

(DHS) was already involved with Jessica’s two older children, S.O. (born

2005) and A.L. (born 2009).1                 Both children had been adjudicated

children in need of assistance (CINA) in 2009 and removed from Jessica’s

care in 2011. S.O. had been placed in foster care, and A.L. had been

placed with his father full-time.

       Just two days after A.M.’s birth, the juvenile court granted the

State’s request for the temporary removal of A.M. from Jessica and

Allen’s custody.         The State filed a CINA petition the same day.         The

petition alleged A.M. was a CINA under Iowa Code sections 232.2(6)(c)(2)

(where the child “has suffered or is imminently likely to suffer harmful

effects as a result of . . . [t]he failure of the child’s parent . . . to exercise a
reasonable degree of care in supervising the child”) and 232.2(6)(n)

(where the “parent’s or guardian’s mental capacity or condition . . .

results in the child not receiving adequate care”).              See Iowa Code

§ 232.2(6)(c)(2), .2(6)(n).

       A removal hearing was held a few days later. At that time, Jessica

stipulated to the continued separation of A.M. from her care. Allen did

not appear. The court ordered DHS’s custody of A.M. to continue and

       1Allen   is not the father of A.L. or S.O.
                                        5

indicated A.M. would remain in foster family care because her parents

had “not demonstrated consistent ability to care for an infant during

hospitalization.”    The court added, “The parents’ mental health and

cognitive status is likely a barrier to them safely caring for the child and

further evaluation needs to occur.” Jessica and Allen were ordered to

complete psychological and psychiatric evaluations and were granted

visitation with A.M.
      Thereafter, Jessica’s parents, i.e., A.M.’s maternal grandparents,

filed a petition to intervene. They asked to be considered as a placement

option for A.M. Their request for intervention was granted.

      A final pretrial conference on the CINA petition took place in early

April 2012. Jessica and the guardian ad litem (GAL) stipulated to A.M.’s

being adjudicated a CINA and to her placement in foster care.               Allen,

however, resisted the petition. The juvenile court adjudicated A.M. as a

CINA vis-à-vis mother and child. The court found it was not in A.M.’s

best interests to remain with Jessica because “the hospital reported

issues with the parents’ ability to provide basic care to an infant,”

Jessica’s mental health was not stable, and there was “no further in-

home or community based service which would alleviate the need for out-
of-home placement.” The court found foster family care was the “least

restrictive placement in the child’s best interests.”

      The CINA hearing with regard to Allen occurred on April 24. The

court noted that, although a paternity test had been ordered on April 14,

Allen had “not yet established paternity” of A.M.2            The court further

commented:


       2Allen later submitted a DNA sample for a court-ordered paternity test.   His
paternity was established on May 24, 2012.
                                    6
      Jessica has agreed that foster family care is necessary at this
      time for [A.M.]. [Allen] does not agree and believes that
      [Jessica] knows how to care for a child but that her maturity
      and behavior are really the issue. [Allen] acknowledges that
      he is an inexperienced parent, but he is willing to learn.
      Observations of the professionals involved are that [Allen] is
      cooperative but not always attentive to the child during his
      visits and that it is likely to take significant repetition and
      reinforcement for [Allen] to develop the skills necessary to
      care for an infant. [Allen] acknowledges that he has some
      issue with anger management and that he is not currently
      taking medication for Tourette’s Syndrome that has been
      prescribed. He is willing to do so but has not yet scheduled
      the appointment necessary for him to obtain the medication.
      [Allen] and [Jessica] are currently residing with friends and
      plan to move into an apartment in approximately two weeks.
      Their income is not stable and there is concern as to whether
      they will be able to financially maintain independent
      housing. For most of the past year they have resided with
      different family members.

      The juvenile court thus found the State had met its burden of

establishing A.M. was a CINA under Iowa Code sections 232.2(6)(c)(2)

and 232.2(6)(n).   Custody of A.M. was continued with DHS for foster

family care placement.     Jessica and Allen were allowed supervised

visitation with A.M. three times per week, and DHS was given discretion

to increase visitation to semisupervised “if deemed appropriate.”

      A case permanency plan was developed by DHS and submitted to

the juvenile court on May 23. The stated goal for A.M. was to “return

child to mother’s home.” The plan indicated there was a good prognosis

for returning A.M. to her home, and she was expected to be returned

within six months.

      An in-court review was scheduled for July 20. DHS presented a

progress report to the court and recommended A.M. continue in foster

family care. Jessica and Allen had secured an apartment but continued

to struggle financially as Allen had lost his job and Jessica was not

making enough money to meet their needs. The couple were relying on

general assistance to pay their rent. In addition, Jessica and Allen were
                                           7

“not providing for [A.M.]’s tangible needs during visits and ha[d] to rely

on supplies from the foster parents.” The couple had missed a scheduled

visit with all three children when they spent a day at the beach with their

friends. They did not call or notify the provider’s or A.M.’s foster parents

that they would not be home for the visit. Jessica and Allen’s visits with

all three children remained fully supervised “due to concerns from

providers that they are not able to supervise all three children and meet
their needs appropriately.”        However, DHS requested the couple begin

semisupervised visitation for A.M.’s solo visits and the court agreed to

the request.

       Another progress report was presented to the court before the

September 28 review. It indicated Jessica and Allen’s financial troubles

continued even though Allen had secured part-time employment. Their

rent for July and August had been paid by general assistance. Despite

this, the couple had not managed to save money for September’s rent

and were behind on that payment. While Jessica and Allen continued to

maintain a safe and clean apartment, their financial problems raised

concerns about how long the couple could stay there. Allen could not

afford his medication. Jessica and Allen continued to rely on the foster
parents to provide basic supplies for A.M.’s visits.3             On one occasion,

Jessica and Allen had feuded. This led Allen to ride his bicycle on the

interstate highway in the direction of his parents’ home, until he was

stopped by police.



       3As  became apparent at the termination of parental rights hearing, the issue was
not simply one of limited resources. Given Jessica and Allen’s actual income and actual
out-of-pocket expenses (i.e., excluding items they didn’t have to pay for), DHS believed
the couple should have been able to keep up with their rent and buy basic items for
A.M.’s visits such as a crib and formula.
                                    8

      Additionally, Allen had been sleeping during the semisupervised

visits with A.M. because of his overnight work schedule at his new job.

Allen originally denied this to the service provider who confronted him on

the issue, but later admitted he had been asleep.      DHS stressed that

Allen “needs to be awake and alert during visits with [A.M.] in order to

improve his parenting and assure A.M.’s safety.”

      Based on testing completed by Jessica and Allen, DHS concluded
“both parents are capable of meeting the basic needs of the children but

may need assistance with more complex needs such as discipline and

decision making.” Jessica’s psychological testing revealed that she had

borderline adult intellectual functioning. Allen’s testing indicated he was

in the lower side of the normal range of adult functioning. The evaluator

noted Allen was “capable of learning things, but he probably will do best

with a hands-on approach and dealing with things in a very concrete sort

of way.” DHS concluded that Jessica and Allen had made progress, but

recommended that A.M. continue to reside with her foster family.

      Over the next few months, additional issues arose with Jessica’s

and Allen’s parenting. Visits with all three children had progressed to

semisupervised during the month of November, and in that same month,
A.M. was placed in relative care with her maternal grandparents (S.O.

had already been placed in their care). However, service providers noted

Jessica was “struggling to accept feedback from providers,” and she was

“getting frustrated and shutting down.” She had “not been as receptive

to accept alternate parenting advice when it appear[ed] that things that

worked with [her older children were] not working with [A.M.].”

      At the same time, the parents had problems feeding A.M.         They

told the service providers she would not eat during some visits. When

the service providers were present, or A.M. was in the care of her foster
                                         9

family, no feeding problems were observed. The parents were advised to

write out a feeding schedule for A.M., but Allen and Jessica did not follow

the suggestion.

      Other ongoing problems had not been resolved.                   The couple

continued to have difficulty learning parenting skills. Service providers

indicated both parents would at times say they understood instructions

and then later claim they did not understand those instructions.
Financial troubles also continued to plague the couple as Jessica was

receiving fewer hours at her fast food job because the boss believed she

worked too slowly.4 Allen’s use of his medication for Tourette’s syndrome

remained inconsistent. During a family meeting, it was noted that even

when Allen was able to afford his medication, he had taken less than half

of his prescribed doses.        The DHS worker pointed out that Allen’s

inability to properly self-medicate foretold he might not be able to

properly administer medication to the children if necessary.

      The report presented to the juvenile court for the November review

concluded, “The children (A.M. and S.O.) are in need of permanency and

it is unclear if granting more time to the parents will result in enough

progress to place the children back with them.”
      On December 28, the State filed a petition for the termination of

Jessica’s and Allen’s parental rights to A.M. and Jessica’s parental rights

to S.O. According to the supporting affidavit from the DHS caseworker,

the GAL supported termination of parental rights. The affidavit further

indicated that A.M.’s maternal grandparents were working to obtain a

foster care and adoptive license so they might seek the permanent


      4It also appeared that Allen and Jessica would occasionally take time off work

even when they did not have enough money to pay their bills.
                                    10

placement of A.M. and S.O. with them. The affidavit also outlined the

case plan expectations for Jessica and Allen and indicated that both had

failed to meet most of the expectations set out for them. The affidavit

concluded, “While Jessica and Allen appear to be making progress, the

children are in desperate need of permanency.         Therefore, it is the

recommendation of the Department of Human Services that parental

rights be terminated . . . .”    Without objection from any party, the
maternal grandparents were permitted to intervene in the termination

proceeding.

      Another progress report was presented to the court in January

2013, and no change in visitation was recommended.             Allen had

reportedly shown signs of physical aggression towards objects. He got

angry and broke his phone and “did other destructive things to items in

the home.” Allen also admitted he had driven Jessica’s car even though

he did not have a driver’s license, and there was no insurance coverage

for the vehicle. During December there had also been continued issues

with A.M.’s feeding. On one occasion, the parents fed A.M. bananas even

though they had been instructed not to because she was constipated;

another time, the parents overfed her; another time they fed her less
than the amount she was supposed to receive; and on another occasion,

the parents forgot to give A.M. her morning bottle.

      Additionally, when the maternal grandmother offered extra visits

with A.M. and S.O. during the holidays, Jessica and Allen refused the

opportunity because Allen’s mother was not allowed to attend.        DHS

concluded such decisions made it “apparent that the parents allow other

desires to come before the expectations they need to meet in order to

have the children returned home.”
                                    11

      The final progress report prior to the termination hearing was

prepared in late February and presented to the court in early March.

The DHS caseworker noted that during one of the three-child visits,

Jessica and Allen had tried to feed the older children an entire meal

consisting of an iceberg lettuce salad, which they had refused.         The

worker informed Jessica and Allen that this was “comparable to feeding

the children a bottle of water for dinner as iceberg lettuce has no
nutritional value and they were not adding any additional elements to

the salad.”   Shortly thereafter, the parents gave the older children too

much to eat as each of them received two full-size hot dogs, six chicken

nuggets, and french fries.    Additionally, Jessica and Allen suddenly

notified DHS that the landlord of their one-bedroom apartment would

only let them have one child with them, who had to be under the age of

five. The couple had just signed a six-month lease they were unwilling to

break.   Despite the longtime reunification efforts for S.O., this meant

S.O. could not reside with Jessica and Allen, regardless of the outcome of

the termination hearing.     DHS stated the couple “continue to have

difficulty with meeting case plan expectations and understanding the

severity of their choices with regard to their parental rights.”         In
summary, DHS said that Jessica and Allen

      seem to have hit a plateau where their capabilities as
      parents may not allow them to make further progress. The
      children have been out of the home for a significant period of
      time and are in need of permanency. It is obvious that
      Jessica and Allen love and care for the children but it is also
      becoming very clear that it is not in the long-term best
      interest of [S.O.] and [A.M.] to be returned to their care.
      Allen and Jessica do not appear to have the functional skills
      at this time to take on the fulltime care of two or even just
      one child.
                                           12

The report concluded with DHS’s recommendation that the parental

rights be terminated to allow the children to be adopted.5
       At the in-court review on March 5, the court received the report of

the GAL, which it made part of the record. In his report, the GAL stated,

“Jessica and Allen continue to struggle in this case with achieving the

skills needed to be able to provide basic care for their children.” He did

not think the parents were prepared to have A.M. back in their home. In

the GAL’s view, despite years of services, Jessica had not “come far

enough to be able to properly care for [A.M.].” Regarding Allen, the GAL

opined that he was trying and that “if he was given perhaps six months

to a year more, he would be at a point which he could properly care for

[A.M.], but I just don’t think he is quite there yet.”

       On March 6, the termination of parental rights trial was held.

Jessica consented to the termination of her rights to S.O., but both Allen

and Jessica opposed the termination of their parental rights to A.M.

Three service providers and the DHS caseworker testified that they

believed termination of Jessica’s and Allen’s parental rights was

warranted.      Each doubted the couple’s ability to care for the needs of

A.M. Concerns were voiced about their ability to adequately supervise

A.M., even when she was the only child they were caring for, and their

ability to grasp and internalize the basic skills required to care for a

young child. The witnesses testified that a strong bond existed between

the parents and A.M., the parents loved and wanted to care for A.M., and


        5As noted by the court of appeals, the February 2013 child placement plan for

A.M. continued to have the box checked signifying there was “a good prognosis for
rehabilitation of the . . . parental condition that would enable the child to return safely
home.” However, this was clearly no longer DHS’s recommendation as of February
2013. The child placement plan appears to have been a carryover that DHS had simply
failed to update.
                                     13

both Jessica and Allen participated in the many programs and services

offered to them. However, these same witnesses expressed concern that

sufficient progress had not been made and that additional programs and

services were not reasonably likely to prepare Jessica and Allen to care

for A.M. in a timeframe that met A.M.’s need for permanency.

      This view, shared by all the service providers who testified, was

reflected in the testimony of the DHS caseworker:

      I think that Jessica and Allen could potentially, with more
      time, be able to have the kids returned to them. However,
      we have a legal obligation to address permanency for the
      amount of time that the kids have been out of the home, and
      that obligation doesn’t really afford us the opportunity to give
      them more time regardless of them being lower functioning
      and some of the needs that they have.

None of the service providers believed that Jessica and Allen could safely

and adequately care for A.M. if she was returned to them at the time of

the trial. While some of the witnesses thought the couple might be able

to care for A.M. in time, none believed that they could care for A.M.

without requiring additional services for the foreseeable future.

      Both Jessica and Allen testified that they thought they could care

for A.M. However, Jessica agreed that more services would be necessary

for them to do so, and Allen agreed that services would be helpful. On

the stand, Jessica testified as follows:

             Q: What do you feel that you would need in order to
      have [A.M.] in your care full-time? A: I know I have talked
      with the worker about—named Wanda, we talked about she
      feels that we could take care of her as long as we have like a
      worker there to guide us, help us a little bit, being supportive
      about what we are doing and go on from there.

            Q: So you think you would still need some drop-ins?
      A: Yes.

             Q: And what do you think the drop-ins would do for
      you?    A: A little bit for parenting, like if we need—like
                                    14
      anything that we need from them, we can always ask them.
      If we need any other services that they want us to have.

Allen testified on direct examination that the couple did not need services

but would accept them:

            Q: Would you voluntarily participate in [parenting
      instruction] if [A.M.] were returned to your care? A: Yes.

            Q: And would you agree to have random drop-ins if
      [A.M.] was returned to your care? A: If it helps out, yes.

             Q: Do you think that’s necessary? A: Honestly, no,
      but if it helps then I can’t back down from just free help.

However, on cross-examination, he seemed to indicate services would be

necessary in order to properly care for A.M.:

             Q: What do you think you guys need in order to have
      [A.M.] in your care? A: Well, nobody is a perfect parent, but
      if I had [A.M.] in my care, I could be a little bit more help as
      we progress over the year. As I said, I’m a new father and I
      still have a lot to learn.

            ....

              Q: So in your opinion you feel [A.M.] could be returned
      to you and Jessica’s care today as long as you had someone
      still coming to the home to help you out? A: Yes.

            Q: And how frequently would this person have to come
      to your house? A: It depends. I don’t know exactly how well
      we will do. I know we are good parents, we do take care of
      her and her needs are met, but I do need a crib and I need
      baby gates, but we do keep an eye on her. But it depends on
      how they come out, we will have to schedule, I guess.

           Q: Would you want this person to come at least once a
      day? A: Once a day, probably twice. . . .

On redirect, Allen again indicated he thought services were desirable, but

not necessary:

            Q: [Y]ou mentioned that you want to have someone
      come once a day or once every other day. Do you think that
      would be necessary for the return of the child, or just
      something you’d want? A: It’s not necessary, but just to be
      on the safe side, you know, to help things out a little bit. I
                                         15
       can see something like that happening, but it’s not
       something that I believe in having.

             Q: So you would like it, but . . . you don’t think it’s
       absolutely necessary? A: Yeah.

       The couple had never advanced beyond semisupervised visitation

with A.M. after nearly a year of services. They had received support from

numerous service providers: mental health services and medication

management from the Abbe Center and Mental Health and Development

Disabilities; parenting classes from Young Parents Network; budgeting

assistance    from    Horizons;    supervised      visitation,   drop-in    services,

parenting support, and assistance with meeting case goals from Tanager

Place and Linn County Home Health; monthly mentoring from a Parent

Partner; testing from the University of Iowa; and monthly Family Team

meetings with all of the service providers to discuss progress, areas in

need of improvement, and overall goals.

       On August 13, the juvenile court entered an order terminating

Jessica’s and Allen’s parental rights to A.M. pursuant to Iowa Code

section 232.116(1)(h).6       The court also terminated Jessica’s parental

rights to S.O. Among other things, with respect to A.M., the court noted

the following:

              Jessica and Allen would like to resume care of [A.M.].
       They have made efforts to do so.           Unfortunately, they
       continue to lack the skills and ability to care for a child on a
       consistent, full-time basis. This is not likely to change in the
       reasonably near future, even with services. For [A.M.] to
       safely reside with her parents, the Department of Human
       Services would need to provide significant oversight for into
       the foreseeable future to assure the child’s health and safety.

       6During   the time period between the March 2013 termination trial and the
August 2013 termination order, the juvenile court conducted a further in-court review
after receiving additional reports from DHS and the GAL. The reports were generally
consistent with the evidence presented at trial. The record does not indicate that the
court relied on these subsequent reports in its termination order.
                                             16
       Allen and Jessica clearly love [A.M.] and want to maintain
       their role as her parents. Sadly, they do not have the
       capacity to provide the care and supervision she would need
       to be safe. While they have a willingness to continue to try
       to become full time caretakers for the children, and they
       have made some progress, that progress has been slow. The
       legislature has established time frames to balance the need
       to provide parents with a reasonable opportunity to resume
       care of their children and the children’s long term best
       interests. Children cannot be required to wait endlessly for
       the parents to be able to care for them.
              [A.M.] needs the permanency and security that
       adoption can provide her. Her grandparents would like to
       adopt her along with [S.O]. The grandparents will allow an
       ongoing relationship between the children and Jessica and
       Allen which will keep the children safe and provide for their
       physical and developmental needs. This outcome is in the
       best interests of the children. The Court finds that none of
       the exceptions to termination as set out in section
       232.116(3) apply to these proceedings. The Court finds,
       therefore, that termination of parental rights and placement
       in an adoptive placement with their grandparents is in the
       best interest of these children.
       Both Jessica and Allen appealed the order terminating their rights

to A.M.7     The parents argued the State had failed to establish the

grounds for the termination by clear and convincing evidence and that

termination was not in A.M’s best interests.8 We transferred the case to

the court of appeals, which reversed the termination order.
       The court of appeals found the State had not established the

grounds for termination by clear and convincing evidence. It pointed out

that there was “no concern here regarding physical or emotional abuse of

the child,” “parental substance use or abuse,” “domestic violence or

domestic abuse,” or “neglect.” The court added, “[T]here does not even

appear to be any particular concern regarding any probable or non-


       7Jessica   did not appeal the termination of her parental rights to S.O.
       8Jessica and Allen also urged briefly that termination of parental rights to A.M.

should not occur because of the closeness of the parent–child bond.
                                    17

speculative harm to A.M.”         The court acknowledged the State’s

apprehension that “Jessica and Allen’s mental health history and low

mental functioning will preclude them from providing proper care and

supervision,” but the court saw “no evidence Jessica or Allen’s mental

health conditions or intellectual limitations create the type of statutory

harm that would justify termination of parental rights.”

      The court observed that Jessica and Allen had provided stability
for A.M. by obtaining employment and housing and actively and

consistently participating in the programs and services offered to them.

The court criticized the State’s reliance on “trivial incidents” such as the

presence of a floor fan on the floor of Jessica and Allen’s apartment. The

court concluded:

      The unspecific, nebulous concerns voiced by the service
      providers do not rise to the level of clear and convincing
      evidence the child would be subject to adjudicatory harm if
      returned to her parents. The few, specific examples raised
      by the State, individually and collectively, do not constitute
      clear and convincing evidence that the child would be
      subject to adjudicatory harm if returned to her parents.

      One member of the panel dissented. She believed the State had

proved by clear and convincing evidence that “A.M. cannot be returned to

her parents’ care at the present time.” She noted the testimony from the

service providers and DHS caseworker indicated it was “the totality of the

parents’ circumstances and overall lack of abilities that prevent them

from safely and adequately parenting A.M.”          She also found that

termination was in A.M.’s best interests.

      We granted the State’s application for further review.

      II. Standard of Review.

      We review proceedings terminating parental rights de novo. In re

D.W., 791 N.W.2d 703, 706 (Iowa 2010).         “We are not bound by the
                                     18

juvenile court’s findings of fact, but we do give them weight, especially in

assessing the credibility of witnesses.” Id.

      III. Analysis.

      A. Grounds       for   Termination.      Under   Iowa   Code   section

232.116(1)(h), the court may terminate the rights of a parent to a child if:

(1) the child is three years old or younger, (2) the child has been

adjudicated a CINA under section 232.96, (3) the child has been out of
the parent’s custody for at least six of the last twelve months or the last

six consecutive months, and (4) “[t]here is clear and convincing evidence

that the child cannot be returned to the custody of the child’s parents as

provided in section 232.102 at the present time.”               Iowa Code

§ 232.116(1)(h).

      There is no question that A.M. meets the first three requirements.

She was just over a year old at the time of trial, had been adjudicated

CINA in March of 2012, and had been out of the custody of her parents

since two days after her birth. At issue is whether she could be returned

to the custody of her parents under section 232.102 at the time of the

hearing. See id.; In re D.W., 791 N.W.2d at 707 (“Section 232.116(1)(h)

provides that termination may be ordered when there is clear and
convincing evidence that a child under the age of three who has been

adjudicated a CINA and removed from the parents’ care for at least the

last six consecutive months cannot be returned to the parents’ custody

at the time of the termination hearing.”).

      This is a difficult case. As the court of appeals pointed out, it does

not present any of the usual precursors to termination of parental rights,

such as physical or emotional abuse of the child, substance abuse by

one or both parents, domestic abuse, parental criminal conduct, or even
                                          19

overt neglect.9   Also, no one disputes that the parents care deeply for

A.M. or that they had made progress by the time of the termination trial.

      On the other hand, the record indicates that after a year of

services, the parents were still not in a position to care for A.M. without

ongoing DHS involvement. A.M. had never stayed overnight with them.

The   DHS     caseworker,     all   the   service   providers,   and    the   GAL

recommended termination. See In re D.W., 791 N.W.2d at 707 (noting

that “[t]he service providers and the guardian ad litem were unable to

recommend reunification”). Both parents conceded that they would still

want to have regular drop-ins at their home if A.M. were entrusted to

their care. They had no criticism of the services they had been provided.

      As we have previously noted, “[O]ur legislature has carefully

constructed a time frame to provide a balance between the parent’s

efforts and the child’s long-term best interests.” Id. at 707. In this case,

involving an infant less than four years old, the statutory timeframe is

six months. See Iowa Code § 232.116(h)(3). A.M. had been away from

her parents for over a year, virtually since she was born.              If a child

cannot be returned to the parents at that point, termination should

occur so long as it is in the best interests of the child and the juvenile

court does not find an exception to termination that warrants a different

result. See In re P.L., 778 N.W.2d 33, 37–38 (Iowa 2010).

      We have said that a parent’s “lower mental functioning alone is not

sufficient grounds for termination.” In re D.W., 791 N.W.2d at 708. But

where it affects the child’s well-being, it can be a relevant consideration.

See id.; accord Iowa Code § 232.116(2)(a).               We also second the

      9But   the same observation could have been made a year ago when A.M. was
adjudicated CINA. Ultimately, the issue is not parental culpability but whether the
statutory requirements have been met.
                                       20

observation of the court of appeals that termination cannot be based “on

economic factors alone.”        In re Z.T.D., 478 N.W.2d 426, 428 (Iowa Ct.

App. 1991). However, in this case, the parents’ overall decision making,

not their level of resources, was the fundamental problem. See In re P.L.,
778 N.W.2d at 41 (emphasizing that the father’s “poor decision making

makes him unable to provide a safe and nurturing home for his child”).

As the dissenting judge put it, “It is clear neither the mother nor father
can internalize the necessary skills to keep A.M. safe and developing

properly without the hovering supervision of DHS workers.”

      We agree with the court of appeals majority that some of the

individual incidents cited by DHS may seem trivial and other concerns

may appear to be nebulous. Yet this evidence needs to be put in the

appropriate context. The only opportunity for evaluating Jessica’s and

Allen’s parenting came during the supervised and semisupervised visits,

because the couple never progressed to a trial period with A.M. at home.

Thus, inferences had to be drawn as to how safe A.M. would be with

Jessica and Allen based upon limited data points.          When Jessica and

Allen demonstrated through their own behavior that taking prescribed

medications regularly was not always a personal priority, this naturally
led to the inference they might not administer A.M.’s medications

regularly.   It is significant to us that neither the third-party service

providers nor the GAL believed A.M. could be safely returned to her

parents at the time of trial.

      The    juvenile   court’s     comments    on   the   parents’   abilities

appropriately summarize our concerns:

      Very little sustained progress has been made in addressing
      the issues which led to the children’s removal. The parents
      have made effort and have, at times, shown progress in
      attaining the necessary skills and abilities. However, they
                                     21
      have not shown the ability to retain those skills or to transfer
      the learned skills to new situations which occur as the
      children develop.

      The record thus shows A.M. could not be returned to the care of

her parents at the time of the hearing. We find clear and convincing

evidence that grounds for termination of Jessica’s and Allen’s parental

rights were established under Iowa Code section 232.116(1)(h).

      B. Best Interests of the Child. “Even after we have determined
that statutory grounds for termination exist, we must still determine

whether termination is in the children’s best interests.” In re A.B., 815
N.W.2d 764, 776 (Iowa 2012); accord Iowa Code § 232.116(2). We “give

primary consideration to the child’s safety, to the best placement for

furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2); accord In re P.L., 778 N.W.2d at 40. “It is well-settled

law that we cannot deprive a child of permanency after the State has

proved a ground for termination under section 232.116(1) by hoping

someday a parent will learn to be a parent and be able to provide a stable

home for the child.” Id. Taking into account these factors, we conclude

termination is in A.M.’s best interests.
      The record shows that A.M. is adoptable, is doing well in the care

of her maternal grandparents, and has formed a bond with them. At the

time of trial, the grandparents had received their foster care license and

were under consideration as the adoptive placement for A.M. and S.O.

See In re D.W., 791 N.W.2d at 709 (citing the child’s preadoptive

placement as a factor favoring termination under section 232.116(2)).

Additionally, by remaining in the care of her grandparents, A.M. can

continue to develop the close bond she has formed with her half-brother,

S.O. Furthermore, the maternal grandmother stated that she intends to
                                        22

allow the parents to continue a relationship with A.M. if the child is

permanently placed in the grandparents’ home. Also, she expressed a

willingness to work with A.L.’s father to ensure that A.M. continues to

have a relationship with her other half-brother.

      A.M. has never been in the full-time care of either parent. She was

removed from their custody before she ever left the hospital and has

spent her entire life in the care of a foster family and then her maternal
grandparents. She has never had a permanent home. Termination will

enable her to achieve permanency. See In re J.E., 723 N.W.2d 793, 802

(Iowa 2006) (Cady, J., concurring specially) (noting the “defining

elements in a child’s best interest” are the child’s safety and her “need for

a permanent home”). We agree with the juvenile court that termination

is in A.M.’s best interests. See In re D.W., 791 N.W.2d at 707 (“We do not

gamble with the children’s future by asking them to continuously wait

for a stable biological parent, particularly at such tender ages.” (Internal

quotation marks omitted.)).

      C. Potential Grounds Not to Terminate.                Section 232.116(3)

provides that “[t]he court need not terminate the relationship between

the parent and child” under certain circumstances.                 Iowa Code
§ 232.116(3).   A finding under subsection 3 allows the court not to

terminate.   See In re P.L., 778 N.W.2d at 39.        “The factors weighing

against   termination   in    section    232.116(3)   are     permissive,   not

mandatory,” and the court may use its discretion, “based on the unique

circumstances of each case and the best interests of the child, whether to

apply the factors in this section to save the parent-child relationship.” In

re D.S., 806 N.W.2d 458, 474–75 (Iowa Ct. App. 2011).

      The juvenile court found “none of the exceptions to termination as

set out in section 232.116(3)” applied to this case. We agree. Although
                                    23

section 232.116(3)(a) allows the juvenile court not to terminate when a

“relative has legal custody of the child,” Iowa Code § 232.116(3)(a), A.M.

is not in the legal custody of her grandparents.       And, while section

232.116(3)(c) allows the juvenile court not to terminate when “[t]here is

clear and convincing evidence that the termination would be detrimental

to the child at the time due to the closeness of the parent-child

relationship,” we are not persuaded this is such a case.                 Id.
§ 232.116(3)(c). A.M. was just over a year old at the time of trial, and the

record indicates she also has a close bond to her maternal grandparents,

with whom she has spent much more time.

      IV. Conclusion.

      For the foregoing reasons, we vacate the decision of the court of

appeals and affirm the juvenile court’s order terminating Jessica’s and

Allen’s parental rights to A.M.

      COURT OF APPEALS DECISION VACATED; JUVENILE COURT

ORDER AFFIRMED.